Name: 2003/509/EC: Commission Decision of 10 July 2003 amending Decision 2001/338/EC concerning certain protective measures with regard to bivalve molluscs from or originating in Peru (Text with EEA relevance) (notified under document number C(2003) 2290)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  trade;  health;  tariff policy;  fisheries;  America
 Date Published: 2003-07-12

 Avis juridique important|32003D05092003/509/EC: Commission Decision of 10 July 2003 amending Decision 2001/338/EC concerning certain protective measures with regard to bivalve molluscs from or originating in Peru (Text with EEA relevance) (notified under document number C(2003) 2290) Official Journal L 174 , 12/07/2003 P. 0040 - 0040Commission Decisionof 10 July 2003amending Decision 2001/338/EC concerning certain protective measures with regard to bivalve molluscs from or originating in Peru(notified under document number C(2003) 2290)(Text with EEA relevance)(2003/509/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and in particular Article 22(1) thereof,Whereas:(1) Following the deficiencies observed by a Community inspection to Peru with regard to controls of the sanitary conditions of the production of bivalve molluscs, the Commission adopted Decision 2001/338/EC(2) which suspended the import of bivalve molluscs from or originating in Peru, with the exception of Pectinidae products under certain conditions.(2) Decision 2001/338/EC provides that it is to be reviewed on the basis of guarantees provided by the Peruvian competent authorities and on the basis of the results of a Community inspection on the spot.(3) A Community inspection visit was carried out in May 2002 and the Peruvian competent authorities have provided satisfactory guarantees as regards the monitoring of the production areas of La Mina/Bahia Lagunilla and Isla Tortuga. The conclusions of the inspection visit allow to conclude that the guarantees provided by the Peruvian authorities are satisfactory and that import of Pectinidae from the proposed areas could be authorised under the conditions already established by Decision 2001/338/EC for other aquaculture areas.(4) Decision 2001/338/EC should therefore be amended accordingly.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1In paragraph 2 of Article 2 of Decision 2001/338/EC, point (a) is replaced by the following:"(a) Pectinidae harvested in the aquaculture areas of Pucusana (001), Guayanuna (002), La Mina/Bahia Lagunilla (003) and Isla Tortuga (004), provided that they are eviscerated."Article 2This Decision shall apply from 15 July 2003.Article 3This Decision is addressed to the Member States.Done at Brussels, 10 July 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 24, 30.1.1998, p. 9.(2) OJ L 120, 24.4.2001, p. 45.